Citation Nr: 0019834	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-03 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right ulnar 
(forearm) disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which determined that new and 
material evidence has not been submitted to reopen the claim 
for service connection for a right ulnar (forearm) disorder.  
The veteran, who had active service from April 1968 to April 
1972, appealed that decision to the BVA, and the case was 
referred to the Board for review.


FINDINGS OF FACT

1.  An unappealed February 1977 RO decision denied service 
connection for a pre-existing disorder of the right upper 
extremity.  

2.  The evidence associated with the claims file 
subsequent to the RO's February 1977 rating decision, either 
alone or in conjunction with evidence previously of record, 
is not so significant that it must be considered in order to 
decide fairly the merits of the claim for service connection 
for a right ulnar (forearm) disorder.


CONCLUSIONS OF LAW

1.  The RO's February 1977 rating decision, which denied 
service connection for a pre-existing disorder of the right 
upper extremity, is final.  38 U.S.C.A. §§ 7103(a), 7104(b) 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 20.1100, 20.1104 
(1999).

2.  The evidence associated with the claims file 
subsequent to the RO's February 1977 rating decision is not 
new and material, and the veteran's claim for service 
connection for a right ulnar (forearm) disorder is not 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West)Service connection for a pre-
existing disorder may be allowed on an aggravation basis, 
when the evidence demonstrates that there is an increase in 
the disability during service, unless there is a showing that 
the increase is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  It is also important to note; however, that the 
usual effects of medical treatment in service, having the 
effect of ameliorating conditions incurred before enlistment 
will not be considered service-connected unless that injury 
is otherwise aggravated by service.  38 C.F.R. 
§ 3.306(b)(1).  Intermittent or temporary flare-ups during 
service of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

A review of the present appeal reveals that, in a February 
1977 rating decision, the RO initially denied a claim for 
service connection for a pre-existing disorder of the right 
upper extremity, on the basis that the condition was not 
shown to be aggravated by service before or after surgical 
treatment to repair the right median nerve to ameliorate a 
pre-existing condition.  The veteran was notified by letter 
of this decision and of his appellate rights in March 1977 
and he filed a Notice of Disagreement (NOD) in April 1977.  A 
statement of the case was issued in June 1977, but the 
veteran did not perfect an appeal and the decision became 
final. 

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a NOD must be filed in order 
to initiate an appeal of any issue adjudicated by the RO.   
See 38 U.S.C.A. § 7105(a), (b)(1).  If a NOD is not filed 
within the prescribed period, the RO's determination becomes 
final.  See 38 U.S.C.A. § 7105(c).  Once an RO's decision 
becomes final, absent submission of new and material 
evidence, the claim may not be reopened or readjudicated by 
the VA.  See 38 U.S.C.A. § 5108.  The Board is obligated to 
review all evidence submitted since the claim was disallowed 
by a final decision and if the Board's decision is favorable 
to the veteran, his claim must be reopened and decided on the 
merits.  See Elkins v. West, 12 Vet. App. 209 (1999); Winters 
v. West, 12 Vet. App. 203 (1999).

The veteran requested that his claim for service connection 
for a right ulnar (forearm) disorder be reopened, contending 
that he injured his right hand during basic training at 
Lackland Air Force Base in 1968.  In an August 1998 rating 
decision, the subject of this appeal, the RO continued the 
denial of service connection for right ulnar (forearm) 
disorder.  Following that rating decision, the test relied on 
by the RO in determining whether new and material evidence 
had been submitted was invalidated by a Federal Circuit 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

After the Federal Circuit's decision in Hodge, the Court 
announced a 3-step analysis that must be performed when a 
veteran seeks to reopen a final decision based on the 
submission of new evidence.  See Elkins, supra.  The three 
prongs of the Elkins test are as follows:  (1) The Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108; (2) 
if new and material evidence has been presented, immediately 
upon reopening the claim the Board must determine whether, 
based upon all the evidence of record in support of the 
claim, presuming its credibility, the reopened claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a); and (3) if the 
claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim, but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  In order for evidence to be sufficient to reopen 
a previously disallowed claim, it must be both new and 
material.  If the evidence is not new, the inquiry ends and 
the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

New and material evidence is evidence that was not previously 
of record, and which bears directly and substantially upon 
the specific matter under consideration.  Such evidence must 
not be cumulative or redundant, and it must, either alone or 
in conjunction with evidence previously of record, be so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Hodge, supra.  Additionally, when determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1991).

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below, concludes that new and 
material evidence has not been received to reopen the 
veteran's claim for service connection for a right ulnar 
(forearm) disorder, and the appeal is denied.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).

Although the additional evidence is new, in that it was not 
of record when the claim was initially denied, the evidence 
is not material. That is, even though the evidence bears 
directly and substantially upon the specific matter under 
consideration, it is not, by itself or in connection with the 
evidence previously assembled, so significant that it must be 
considered in order to decide fairly the merits of the claim.  
38 C.F.R. § 3.156.

At the time of the RO's February 1977 rating decision, the 
evidence of record included the veteran's service medical 
records and a November 1976 VA examination and x-rays 
reports.  The veteran's pre-enlistment examination showed 
weakness and limitation of motion of the right hand as well 
as pes planus.  In a February 1970 report, the examiner 
stated that the veteran had had a hand injury ten years 
before and had a good functional hand at the time of 
examination.  The examiner noted that the veteran did not 
have full extension of the fourth finger of the right hand 
and could not abduct nor adduct the fifth finger.  The 
veteran also had diminished sensation over the ulnar 
distribution to the fingers.  In an effort to correct this 
pre-existing condition, surgery was performed in 1970 to 
repair the right median nerve.   A February 1972 treatment 
record indicates that the repair apparently did not work.  A 
March 1972 separation examination showed a 15 centimeter (cm) 
well-healed linear scar on the right forearm and wrist.  
At the November 1976 VA examination, the veteran complained 
of increased sensitivity of the scar.  The neurosurgery 
examiner stated that there was no improvement from the in-
service operation apparently and that the process appeared to 
be static by history.  Examination revealed two scars on the 
right ulnar wrist.  One appeared to be traumatic about 5 cm 
in length, and the second was a surgical incision across the 
flexture portion of the wrist, extending up to the ulnar 
forearm.  Neurologic examination revealed marked weakness of 
abduction of the little finger, as well as inability to 
oppose the little finger and the thumb with atrophy of the 
first dorsal interosseous muscle.  Pinprick examination of 
the hand showed median ulnar nerve function to be intact to 
pin prick with hyperpathia around the veteran's surgical 
scar.  There appeared to be multiple points of increased pain 
along the scar.  X-rays were non-revealing as to pathology.  
The impression was hyperpathia of scar of right ulnar 
forearm; no neuro-surgical lesion was identified.  However, 
none of the medical evidence showed that the veteran's pre-
existing condition was aggravated during service.

The evidence associated with the claims file after the RO's 
February 1977 rating decision includes VA inpatient and 
outpatient treatment records from January 1990 to August 
1998, various submissions by the appellant, testimony from a 
May 1999 personal hearing, and an August 1999 VA examination 
report.  

In this case, there is no dispute that the veteran had a pre-
existing right forearm/wrist condition at the time of his 
enlistment.  The veteran now is contending that he injured 
his right hand/wrist during basic training.  But the present 
dispute involves whether the veteran's pre-existing disorder 
was aggravated by military service.  As such, significant 
evidence to reopen the claim would include medical evidence 
that the veteran was treated for an injury during basic 
training or that offered an opinion that his pre-existing 
disorder had been aggravated in service.   The Board finds 
the additional evidence associated with the claims file 
contains no evidence of a right hand/wrist injury during 
basic training or a medical opinion that the veteran's pre-
existing disorder had been aggravated in service.  

The newly associated, VA inpatient and outpatient treatment 
records describe the veteran's current disability status, 
without indications that that status was worsen by military 
service.  In particular, the Board notes that in the 1976 and 
1999 VA examination reports, neither examiner indicated that 
the in-service surgery made the veteran's hand worse.  
Moreover, no new service medical records indicating treatment 
for a right hand/wrist injury during basic training are 
associated with the record.  Therefore, the Board finds that 
the submitted medical evidence is not material and the claim 
may not be reopened.

In this regard, the Board notes that the various statements 
from the veteran and the hearing testimony, while offering a 
new theory of the case and bearing directly upon the specific 
matter under consideration, are not new and material.  
Although the veteran is competent to describe incidents and 
symptoms during service, lay assertions of medical causation 
are insufficient, by themselves, to reopen a previously 
denied claim.  38 U.S.C.A. § 5108; Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  The veteran's assertions of medical 
causation or etiology alone are not probative because lay 
persons (i.e., persons without medical expertise) are not 
competent to offer medical opinions.  Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  The statements therefore are 
not material.  As such, new and material evidence has not 
been submitted and the veteran's claim must be denied.  See 
38 C.F.R. § 3.156(a). 

Simply put, what is missing from the veteran's claim, and 
what was missing at the time of the prior denial of service 
connection, is medical evidence that the veteran's pre-
existing disability was aggravated during service.  Based on 
the foregoing, the Board concludes that inasmuch as no new 
and material evidence has been presented to reopen the 
previously disallowed claim, the RO's February 1977 decision 
remains final.  Accordingly, the benefit sought on appeal 
must be denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim for 
service connection for the claimed disability. See Graves v. 
Brown, 8 Vet. App. 522, 524-525 (1996); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).

ORDER

New and material evidence not having been submitted to reopen 
the claim, service connection for a right ulnar (forearm) 
disorder is denied.




		
	
	Member, Board of Veterans' Appeals



 

